DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
The claim objection has been withdrawn.
The specification objection has been withdrawn.
Applicant’s amendment is persuasive.  The art-based rejection has been withdrawn. The double patenting rejection has been withdrawn.  
Allowable Subject Matter
Claims 1, 3-8, 11-14, 16-17 are allowed.  
Claims 1, 3-8, 11-14, 16-17; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  after the control circuit receives the first power supply voltage, and 3) before the first switch is set from the OFF state to the ON state, wherein the field-effect transistor includes: a substrate; a well region formed in the substrate; a semiconductor layer formed on the well region via an insulating film, a source region, a drain region and a channel region formed in the semiconductor layer; and a gate electrode disposed on the channel region via a gate insulating film, wherein the substrate bias control circuit supplies the substrate bias voltage to the well region, wherein the electronic system device further includes a first capacitor, wherein the semiconductor device includes: a second switch arranged between the power generating device and the first power supply node; and a first monitor circuit coupled via a second power supply node between the second switch and the power generating device, and wherein the first capacitor is coupled with the second power supply node in parallel with the first monitor circuit, and wherein the first monitor circuit controls the second switch based on a voltage of the second power supply node.

Claim 14: after the control circuit receives the first power supply voltage, and 3) before the first switch is set from the OFF state to the ON state, wherein the field-effect transistor includes: a substrate; a well region formed in the substrate; a semiconductor layer formed on the well region via an insulating film; a source region, a drain region and a channel region formed in the semiconductor layer; and a gate electrode disposed on the channel region via a gate insulating film, wherein the substrate bias control circuit supplies the substrate bias voltage to the well region, wherein the electronic system device further includes a first capacitor, wherein the semiconductor device includes: a second switch arranged between the power generating device and the power supply node; and a first monitor circuit coupled via a second power supply node between the second switch and the power generating device, and wherein the first capacitor is coupled with the second power supply node in parallel with the first monitor circuit, and wherein the first monitor circuit controls the second switch based on a voltage of the second power supply node.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839